DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Election/Restrictions
2.            Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/25/2021.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.    Claims 1-7 are rejected under 35 U.S.C. 103 as being un-patentable over Takano, US 2018/0158801.


-a solder supporting material (such as item 37, fig. 4a) above a substrate (item 20, fig. 4a); 
-a solder (such as item 38, fig. 4a) on the solder supporting material; and 
-selective laser annealed or laser ablated portions of the solder and underlying solder supporting material (this limitation would read through [0079] wherein is disclosed that in the case where indium is used as the third metal, the heating process is performed while the first substrate 10 and the second substrate 20 are maintained in a low pressure atmosphere at temperatures ranging from 170.degree. C. to 200.degree. C. over five to 10 minutes.).
	Takano does not specify that selective laser annealed is to form a semiconductor device having 3D features.
However, in a different embodiment, [0081] of Takano discloses that in the structure 150 in which the electronic device 100 is implemented on the printed circuit board 110.
To provide an integrated circuit component capable of using a selective laser annealed or laser ablated portions of the solder to form a semiconductor device having 3D features. It would have been obvious to one of ordinary skill in the art at the time of invention to connect electrically connected the semiconductor die to the substrate by using the TLP bonding such that the first alloy layer 31 and the second alloy layer 32 are sequentially stacked between the bottom surface 10a of the first substrate 10 and the top surface 20a of the second substrate 20, as in [0070].

Claim 2. Takano discloses the semiconductor device of claim 1, wherein both laser annealed and laser ablated portions of the solder and solder supporting material are present (this limitation would read through [0079] wherein is disclosed that in the case where indium is used as the third metal, the heating process is performed while the first substrate 10 and the second substrate 20 are maintained in a low 

Claim 3. Takano discloses the semiconductor device of claim 1, wherein the solder is a transient liquid phase (TLP) solder. [0070] discloses FIG. 4C shows a state of the first side wall 33 and the second side wall 34 bonded with each other by TLP bonding.

Claim 4. Takano discloses the semiconductor device of claim 1, above. 
Takano does not specify “wherein the non-laser annealed or non-laser ablated portions of the solder is at least 1.0 micron thick”. However, the third metal layer 38 having a third thickness and made of tin (Sn) as the third metal is stacked on the second metal layer 37 to form the second side wall 34 therewith. It would have been prima facie obvious to have practiced well-known techniques from Takano to fabricate semiconductor die structure with the non-laser annealed or non-laser ablated portions of the solder be at least 1.0 micron thick. 

Claim 5. Takano discloses the semiconductor device of claim 1, wherein the 3D features are employed as structural features that bond the semiconductor device to another semiconductor device or a chip. [0068] discloses FIG. 4B shows the first substrate 10 and the second substrate 20 being aligned with each other to allow the bottom surface of the first side wall 33 to oppose and contact the top surface of the second side wall 34.

Claim 6. Takano discloses the semiconductor device of claim 1, wherein the solder comprises at least one material selected from the group consisting of indium, tin, and combinations thereof, and wherein the solder supporting material is selected from the group consisting of nickel, copper, gold, silver, and 

Claim 7. Takano discloses the semiconductor device of claim 6, wherein the selective laser annealed portions of the solder and underlying solder supporting material form an annealed mixture of the solder and underlying solder supporting material, the annealed mixture form the 3D features and have a melting point which is higher than the non-laser annealed solder. As [0071] discloses that the third metal of the third metal layer 38 forming the second side wall 34 has a melting point lower than that of the second metal of the second metal layer 37. This would interpreted as the metal item 37 has a higher melting point then item 38.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899